    Case 2:20-cv-10760-KM Document 3 Filed 08/21/20 Page 1 of 2 PageID: 45



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

GREGORY A. JONES,                             :
                                              :      Civil No. 20-10760 (KM)
                       Petitioner,            :
                                              :
                       v.                     :      MEMORANDUM AND ORDER
                                              :
UNITED STATES OF AMERICA,                     :
                                              :
                       Respondent.            :
                                              :

       Petitioner pro se, Gregory A. Jones (“Petitioner”), a federal prisoner presently incarcerated

at FCI Allenwood, in White Deer, Pennsylvania, filed a motion to vacate, set aside, or correct a

sentence, pursuant to 28 U.S.C. § 2255. (DE 1.) The Court notes, however, that the form motion

filed by Petitioner lacks the required notice under United States v. Miller, 197 F.3d 644 (3d Cir.

1999). Because federal law requires a district court to dismiss a second or successive § 2255

motion, 28 U.S.C. §§ 2244(a), 2255(h), a § 2255 movant must include in his or her first § 2255

motion all available federal claims. See Miller, 197 F.3d at 649; Rules Governing § 2255 Cases,

Rule 2(b)(1), 28 U.S.C.A. foll. § 2255. Consequently, the Court will now provide the Miller notice

to Petitioner. Before a district court may rule on a § 2255 motion from a pro se petitioner, it must

notify the petitioner that he may either (1) have his pending motion considered as his all-inclusive

§ 2255 motion and ruled on as filed, or (2) withdraw the motion and file an amended timely § 2255

motion that includes all available federal claims. Miller, 197 F.3d at 652.

       Therefore, within 45 days, Petitioner shall notify the Court as to whether he (1) wishes to

have his motion ruled on as filed or (2) wishes to withdraw his motion and submit one all-inclusive

§ 2255 motion. If Petitioner wishes to submit an amended motion, he shall do so within 45 days

of the entry of this memorandum and order.
    Case 2:20-cv-10760-KM Document 3 Filed 08/21/20 Page 2 of 2 PageID: 46



        Accordingly, IT IS this 21st day of August 2020,

        ORDERED that Petitioner shall notify the Court within 45 days of the entry of this

memorandum and order whether he wishes to have his motion ruled on as filed or whether he

wishes to withdraw his motion and submit one all-inclusive § 2255 motion that includes all

available federal claims; and it is further

        ORDERED that to the extent Petitioner wishes to withdraw his original motion and submit

one all-inclusive amended motion, he must submit the amended motion within 45 days of the entry

of this memorandum and order; and it is further

        ORDERED that, if Petitioner fails to submit for filing an amended § 2255 motion within

45 days of the date of the entry of this memorandum and order, then this Court will consider Docket

Entry Number 1 as Petitioner’s one and only all-inclusive § 2255 motion; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this memorandum and order

on Petitioner by regular U.S. mail, accompanied by a blank Motion to Vacate, Set Aside, or Correct

a Sentence by a Person in Federal Custody, Form AO 243 (modified): DNJ-Habeas-004(Rev.01-

2014); and it is further

        ORDERED that the Clerk’s service of the blank § 2255 motion form shall not be construed

as this Court’s finding that the original petition is or is not timely or that Petitioner's claims are or

are not duly exhausted.



                                                                /s/ Kevin McNulty
                                                                ______________________________
                                                                KEVIN MCNULTY
                                                                United States District Judge




                                                   2
